                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF ALABAMA
                                 NORTHERN DIVISION


 CHARLES L. BURTON, JR.,

                         Plaintiff,
                                                    Case No. 2:19-cv-242 (RAH) (SMD)
                 v.

 JEFFERSON DUNN, Commissioner,
                                                               CAPITAL CASE
 Alabama Department of Corrections,

                       Defendant.


                                PLAINTIFF’S STATUS REPORT

        Pursuant to the Court’s Order of April 1, 2021 (ECF No. 83), Plaintiff Charles L. Burton,

Jr. respectfully submits this status report:

        1.      Mr. Burton continues to await finalization of a protocol for nitrogen hypoxia

executions by the Alabama Department of Corrections (the “ADOC”) and the ADOC’s final

decision on whether it will allow Mr. Burton’s religious advisor to be present with him in the

execution chamber during the execution.

        2.      Mr. Burton’s position on the litigation has not changed: The ADOC failed to meet

its burden by providing evidence that safety concerns justify the exclusion of Mr. Burton’s

religious advisor from the execution chamber, and this case is thus ripe for summary judgment and

the entry of an injunction preventing the ADOC from executing Mr. Burton without his religious

advisor present. Should circumstances later change, the ADOC can seek at that time to have the

injunction amended.

Dated: June 8, 2021




                                                1
Respectfully submitted,

/s/ Spencer J. Hahn                Paige Sharpe (pro hac vice)
Spencer J. Hahn                    District of Columbia Bar No. 982433
Oregon Bar No. 043027              Anna Thompson (pro hac vice)
                                   Virginia Bar No. 77392
/s/ John Anthony Palombi           ARNOLD & PORTER
John Anthony Palombi               KAYE SCHOLER LLP
Kentucky Bar No. 86784             601 Massachusetts Ave, NW
                                   Washington, DC 20001
/s/ Matt D. Schulz                 202-942-5000
Matt D. Schulz                     paige.sharpe@arnoldporter.com
Nebraska Bar No. 22968             anna.thompson@arnoldporter.com
Assistant Federal Defenders
FEDERAL DEFENDERS FOR THE          James A. Sonne (pro hac vice)
MIDDLE DISTRICT OF ALABAMA         California Bar No. 250759
817 South Court Street             Zeba A. Huq (pro hac vice)
Montgomery, AL 36104               California Bar No. 261440
(334) 834-2099                     STANFORD LAW SCHOOL
Spencer_Hahn@fd.org                RELIGIOUS LIBERTY CLINIC
John_Palombi@fd.org                559 Nathan Abbott Way
Matt_Schulz@fd.org                 Stanford, CA 94305
                                   650-723-1422
Anand Agneshwar (pro hac vice)     jsonne@law.stanford.edu
New York Bar No. 2591030           zebahuq@law.stanford.edu
ARNOLD & PORTER
KAYE SCHOLER LLP                   Counsel for Plaintiff Charles L. Burton, Jr.
250 West 55th Street
New York, NY 10019
212-836-8000
anand.agneshwar@arnoldporter.com
                              CERTIFICATE OF SERVICE
       I, Anand Agneshwar, do hereby certify that a true and correct copy of the foregoing has

been filed this 8th day of June 2021 via the Court’s CM/ECF system, which will provide service

to all counsel of record.




                                                  /s/ Anand Agneshwar
                                                  Anand Agneshwar

                                                  Counsel for Plaintiff Charles L. Burton, Jr.
